           Case 5:20-cv-00930-R Document 1 Filed 09/14/20 Page 1 of 8




             IN THE UNITED STATES DISTRICT COURT FOR THE

                        WESTERN DISTRICT OF OKLAHOMA


1) UNITED STATES OF AMERICA,             )
                                         )
               Plaintiff,                )
                                         )
             -vs-                                  930-R
                                         ) CIV-20- __________
                                         )
2) $621,570.00 IN UNITED STATES          )
   CURRENCY,                             )
                                         )
                Defendant.               )


              VERIFIED COMPLAINT FOR FORFEITURE IN REM

      The United States of America brings this complaint and, in accordance with

Supplemental Rule G(2) of the Federal Rules of Civil Procedure, alleges the following:

                             NATURE OF THE ACTION

1.    Plaintiff, United States of America, alleges upon information and belief for this in

rem forfeiture action, brought against United States currency in the amount of $621,570.00

(“Defendant Currency”), that Defendant Currency is subject to forfeiture pursuant to 21

U.S.C. § 881(a)(6) for violations of 21 U.S.C. §§ 841 and 846.

                                THE DEFENDANT IN REM

2.    Defendant Currency consists of $621,570.00 in United States currency seized by the

Oklahoma Highway Patrol (OHP) during a traffic stop near mile marker 59, in Clinto n,
               Case 5:20-cv-00930-R Document 1 Filed 09/14/20 Page 2 of 8




Oklahoma, on November 8, 2019. The traffic stop occurred in the Western District of

Oklahoma.

3.     On November 22, 2019, Defendant Currency was adopted by the Drug Enforce me nt

Administration (DEA), and is currently in the custody of the United States Marshals

Service, where it shall remain subject to this Court’s jurisdiction during the pendency of

this action.

4.     On January 16, 2020, Victor Ngo, d/b/a Cannabless filed a claim of ownership to

Defendant Currency with DEA to contest the administrative forfeiture of Defendant

Currency in rem.

                               JURISDICTION AND VENUE

5.     Plaintiff brings this action in rem to forfeit and condemn Defendant Currency. This

Court has jurisdiction over an action commenced by the United States under 28 U.S.C.

§ 1345, and the Court has jurisdiction over a civil forfeiture action under 28 U.S.C.

§ 1355(a).

6.     This Court has in rem jurisdiction over Defendant Currency according to 28

U.S.C. § 1355(b), providing that a forfeiture action or proceeding may be brought in the

district in which any of the acts or omissions giving rise to the forfeiture occurred.

7.     Venue is proper in this district pursuant to 21 U.S.C. § 881(j) and 28 U.S.C.

§ 1355(b)(1) because the acts or omissions giving rise to the forfeiture occurred in this

district. Furthermore, venue is also proper here pursuant to 28 U.S.C. § 1395, because the

property is located in this district.


                                            2
             Case 5:20-cv-00930-R Document 1 Filed 09/14/20 Page 3 of 8




                                BASIS FOR FORFEITURE

8.     The United States alleges that Defendant Currency is subject to forfeiture to the

United States because it is the proceeds of criminal activity. Specifically, the United States

alleges that Defendant Currency is forfeitable to the United States according to 21 U.S.C.

§ 881(a)(6) for violations of 21 U.S.C §§ 841 and 846.

9.     Title 21, United States Code, Section 881(a)(6) provides the following shall be

subject to forfeiture to the United States and no property right shall exist in them:

               All moneys, negotiable instruments, securities, or other things
               of value furnished or intended to be furnished by any person in
               exchange for a controlled substance or listed chemical in
               violation of this subchapter, all proceeds traceable to such an
               exchange, and all moneys, negotiable instruments, and
               securities used or intended to be used to facilitate any violatio n
               of this subchapter.

10.    Title 21, United States Code, Section 841 makes it a crime for any person to

knowingly possess a controlled substance with intent to distribute that controlled

substance.

11.    Title 21, United States Code, Section 846 makes it a crime to conspire to violate a

provision of Title 21. That is, Section 846 provides that any person who attempts or

conspires to commit any offense defined in that subchapter shall be subject to the same

penalties as those prescribed for the offense, the commission of which was the object of

the attempt or conspiracy.




                                               3
              Case 5:20-cv-00930-R Document 1 Filed 09/14/20 Page 4 of 8




                                         FACTS

12.    On November 8, 2019 Trooper Michael Eckhardt with the OHP was conducting

commercial motor vehicle (CMV) stops and inspections off of Interstate 40 in Custer

County, Oklahoma. While on patrol, Trooper Eckhardt observed a white box van with a

California registration traveling in the west bound lanes.   Trooper Eckhardt noticed that

the van was a dually vehicle and lacked any markings on it. To conduct a CMV inspectio n

of the van, Trooper Eckhardt stopped it near the 59 mile marker area.

13.    The van had a Nader sticker indicating the vehicle’s Gross Vehicle Weight Rating

as 11,500 pounds.

14.    Trooper Eckhardt approached the vehicle and located the driver, Stephanie Reupena

and the front passenger, Job Tuimavave.          Ms. Reupena did not have any form of

identification, including driver’s license, when asked by Trooper Eckhardt.

15.        Ms. Reupena stated that she was headed to California and that she was in the

process of moving to Oklahoma City.

16.    Trooper Eckhardt could smell the strong odor of raw marijuana emitting from the

vehicle.

17.    Trooper Eckhardt asked Ms. Reupena to join him in his patrol vehicle to continue

the CMV inspection. While inside Trooper Eckhardt’s patrol vehicle, he noticed that Ms.

Reupena appeared nervous. Her voice was quivering, she was taking deep breathes, she

seemed uncomfortable, and she would not look at Trooper Eckhardt.

18.    Ms. Reupena lacked several documents required to operate a CMV. During the


                                             4
            Case 5:20-cv-00930-R Document 1 Filed 09/14/20 Page 5 of 8




inspection, Trooper Eckhardt noted the following violations: No Record of Duty Status

When Required (logs); Carrier name and/or United States Department of Transportatio n

number not displayed as required; Operating without required operating authority; No

medical certificate in driver’s possession; Operating a CMV without proof of periodic

inspection; Failure to carry a bill of lading; Failure to have a valid driver’s license; Driver

on duty and in possession of illegal drugs.

19.    Ms. Reupena only had a vehicle registration with her at the time of the traffic stop.

20.     Trooper Eckhardt noted the violations and knew at this point Ms. Reupena would

be prohibited from continuing to operate a CMV, according to 49 C.F.R. § 395.1 et seq.,

for at least 10 hours.

21.    Ms. Reupena told Trooper Eckhardt that she had delivered four safes to the

Oklahoma City metro area from California. She stated that she was transporting one of the

four safes back to California. She told Trooper Eckhardt that she was transporting the safes

back and forth. The safes were not purchased in Oklahoma City. Ms. Reupena said that

she did not know why the safe she was transporting was not left in Oklahoma City. Ms.

Reupena claimed the safe was going to Santa Ana, California.

22.    Ms. Reupena claimed to work for Modesto Transports. However, Ms. Reupena said

that she would be transporting personal items back from California to move to Oklahoma

City. Ms. Reupena said that she thinks the owners of the safes will be opening “five for

ten,” similar to a dollar store, stores to sell “pro clothes.”




                                                5
               Case 5:20-cv-00930-R Document 1 Filed 09/14/20 Page 6 of 8




23.    Trooper Eckhardt explained to Ms. Reupena that he could smell marijuana in the

vehicle. In response, Ms. Reupena said she had a THC vape cartridge in her bag and had

smoked marijuana before leaving Oklahoma City.

24.    Ms. Reupena told Trooper Eckhardt that neither she nor Mr. Tuimavave, the

passenger, had an Oklahoma Medical Marijuana card.

25.    Trooper Eckhardt searched the front cab of the vehicle based on smelling marijua na,

Ms. Reupena’s statements, and the CMV document violations. Inside a bag in the cab of

the vehicle, Trooper Eckhardt found a marijuana roach, a small amount of marijuana, and

a large black, vacuum-sealed package. Based on the feel of the package, Trooper Eckhardt

believed it might contain currency. Based on his training and experience, the manner in

which the funds were packaged made Trooper Eckhardt believe they might be proceeds of

illegal drug distribution.

26.    When Trooper Eckhardt asked Ms. Reupena about the possible currency he had

found, she stated that she had about $15,000.00 to $20,000.00 and it was to purchase a

vehicle.   When Trooper Eckhardt opened the package and conducted a hand count, he

determined that Ms. Reupena had approximately $46,000.00 with her in the front cab of

the vehicle.

27.    When Trooper Eckhardt spoke to Mr. Tuimavave, he told Trooper Eckhardt that he

was a marijuana consultant and master marijuana grower. He stated that he had only been

in Oklahoma for a few months and did not know his address.




                                             6
            Case 5:20-cv-00930-R Document 1 Filed 09/14/20 Page 7 of 8




28.    When Trooper Eckhardt transitioned his search to the rear cargo area of the vehic le,

he could smell marijuana.

29.    When Trooper Eckhardt opened the cargo area, he discovered a single, large box,

approximately six feet tall that had been clearly opened and resealed.

30.    The vehicle was moved to the OHP Troop Headquarters in Clinton, Oklahoma, to

continue the investigation.

31.    At Trooper Eckhardt’s request, Weatherford Police Officers Laura Cox and

Kendrick Johnson arrived with their K-9 Unit, Falco. Falco alerted to the safe in the cargo

area of the vehicle.

32.    When investigators tried to open the safe they discovered that the default factory

code had been changed.

33.     When investigators gained entry to the safe they found eight black, vacuum-sea led

packages similar to the package found in Ms. Reupena’s bag.              Inside the packages

investigators found United States currency, most of which was bundled with unmarked

bank straps. The total amount of currency discovered was $621,570.00.

34.    As a result of the foregoing, Defendant Currency is liable to condemnation and to

forfeiture to the United States in accordance with 21 U.S.C. § 881(a)(6) for violations of

21 U.S.C. §§ 841 and 846.




                                             7
           Case 5:20-cv-00930-R Document 1 Filed 09/14/20 Page 8 of 8




                                PRAYER FOR RELIEF

      WHEREFORE, Plaintiff requests that notice of this action be given to all persons

who reasonably appear to be potential claimants of interests in Defendant Currency; that

Defendant Currency be forfeited to the United States; that Plaintiff be awarded its costs

and disbursements in this action; and the Court order any such other and further relief as

this Court deems proper and just.



                                         Respectfully submitted,

                                         TIMOTHY J. DOWNING
                                         United States Attorney

                                         /s/ Wilson D. McGarry
                                         WILSON D. McGARRY
                                         Assistant U.S. Attorney
                                         Oklahoma Bar No. 31146
                                         210 Park Ave., Suite 400
                                         Oklahoma City, OK 73102
                                         Telephone: (405) 553-8700
                                         E-mail: wilson.mcgarry@usdoj.gov




                                            8
Case 5:20-cv-00930-R Document 1-1 Filed 09/14/20 Page 1 of 1




                                                      Attachment 1
                                     Case 5:20-cv-00930-R Document 1-2 Filed 09/14/20 Page 1 of 1
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
United States of America                                                                                    $621,570 in United States Currency

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Wilson D. McGarry, Assistant U.S. Attorney                                                                  Clay T. Curtis
U.S. Attorney's Office, 210 Park Ave., Ste 400, Oklahoma City, OK                                           809 NW 36th Street
73102; Phone: 405.553.8700                                                                                  Oklahoma City, OK 73118 - 405-605-6718 Office

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 490 Cable/Sat TV
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)           ’ 850 Securities/Commodities/
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))               Exchange
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 890 Other Statutory Actions
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))               ’ 891 Agricultural Acts
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     ’ 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 896 Arbitration
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)             ’ 899 Administrative Procedure
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                  Act/Review or Appeal of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                       ’ 950 Constitutionality of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           Title 21 U.S.C. § 881(a)(6), for violations of 21 U.S.C. §§ 841 and 846
VI. CAUSE OF ACTION Brief description of cause:
                                           Defendant Property constitutes or is derived from drug proceeds
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
09/14/2020                                                              s/Wilson D. McGarry
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
